EXECUTION

EXHIBIT 10.30

FIRST AMENDMENT TO AGREEMENT OF LEASE

THIS FIRST AMENDMENT TO AGREEMENT OF LEASE dated as of January 29, 2013 (this
“Agreement”), by and between 85 Broad Street LLC, a Delaware limited liability
company, having an office c/o Metropolitan Life Insurance Company, 10 Park
Avenue, Morristown, New Jersey 07962 (“Landlord”), and Viner Finance Inc., a New
York corporation, having an office at 85 Broad Street, New York, NY 10004
(“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant are parties to a Lease dated as of July 15, 2011
(the “Lease”; all capitalized terms used herein but not otherwise defined shall
have the respective meanings ascribed to them in the Lease), covering the entire
2nd, 3rd, 22nd, 23rd, 24th, 25th and 26th floors, a portion of the 31st floor
and certain below-grade space in the building known as and located at 85 Broad
Street, New York, New York (the “Building”);

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

1. Relocation to 4th Floor. Effective as of the date hereof, (a) Tenant has
surrendered to Landlord in accordance with the Lease and Landlord has accepted
for surrender the entire rentable area of the 2nd floor of the Building, and the
demised premises no longer includes such portion of the Building, (b) Tenant
hereby leases and accepts from Landlord the entire rentable area of the 4th
floor of the Building as approximately shown on the plan attached hereto and
made a part hereof as Exhibit A (the “4th Floor Premises”) containing, as agreed
to by Landlord and Tenant, 38,153 rentable square feet (such rentable square
footage being conclusive and binding upon Landlord and Tenant, and not subject
to remeasurement), in its “as-is” condition on the date hereof, it being agreed
that Landlord shall not be obligated to perform any work, pay any tenant
improvement allowance (except the Work Allowance) or otherwise incur any expense
to prepare the 4th Floor Premises for Tenant’s occupancy, subject to Landlord’s
obligation to diligently perform the work described on Exhibit LW (4th Floor)
following the date of this Agreement and to complete the same in accordance with
good construction practice, (c) the reference in the first paragraph of the
Lease following the Preamble to “269,105 rentable square feet of above-grade
space” is hereby replaced with “269,221 rentable square feet of above-grade
space”, (d) Schedule I of the Lease shall be replaced with Schedule I attached
hereto, (e) Schedule II of the Lease is hereby replaced with Schedule II
attached hereto, (f) the defined term “Tenant’s Proportionate Share” is hereby
amended and restated in its entirety to mean “25.02%, which figure is obtained
by multiplying 100 by a fraction, the numerator of which is the rentable square
footage of the initial demised premises (excluding the Storage Space) and the
denominator of which is 1,076,130 rentable square feet of the Building”, (g) the
reference in Section 32.04(a) of the Lease to “$18,837,350.00” is hereby
replaced with “$18,845,470.00”, (h) the defined term “Offer Space” is hereby
amended and restated in its entirety to mean “any space that becomes available
on floors 5 through 11, inclusive (the “Lower Floor Stack”), floor 21 and floor
27 of the Building”, and (i) Exhibit LW (Landlord’s Work) and the definition of
“Landlord’s Required Work” are hereby modified to exclude therefrom any such
work that relates to the 2nd floor of the Building (including, without
limitation, the removal of wiring and equipment in the 2nd floor of the
telephone room, the separation of the private stairwell from the 1st floor of
the Building to the 2nd floor of the Building and the separation of the private
stairwell from the 3rd floor of the Building to the 4th floor of the Building).



--------------------------------------------------------------------------------

2. Building Casualty. Tenant acknowledges that due to Hurricane Sandy, the
Building has suffered a casualty as defined in Article 8 of the Lease and the
Premises were rendered Untenantable for a period of 39 days. Pursuant to Article
8.02 of the Lease, Tenant and Landlord agree that Tenant shall receive an
abatement of Base Rent, Tax Payments, Operating Expenses, Cafeteria Rent, and
recurring chilled water and emergency generator charges, which abatement shall
be for 39 days (i.e., from January 31, 2013 to March 11, 2013). Tenant also
acknowledges that due to Hurricane Sany, the Building Cafetera shut down and
ceased operating as of October 29, 2012 (the “Cafeteria Shut-Down Date”).
Accordingly, pursuant to Section 27.09(c) of the Lease, Tenant shall have no
obligation to pay Cafeteria Rent with respect to the period commencing on the
Cafeteria Shut-Down Date until the date (the “Cafeteria Re-Opening Date”) upon
which Building Cafeteria is once again open for business. Landlord and Tenant
shall execute a letter agreement confirming the Cafeteria Re-Opening Date,
provided, the failure of either or both parties to do so shall not affect the
occurrence of the Cafeteria Re-Opening Date. Notwithstanding anything to the
contrary contained in Article 29 of the Lease, (a) the Operating Payments that
are payable by Tenant with respect to the Operating Year commencing on
January 1, 2013 and ending on December 31, 2013, and the Operating Year
commencing on January 1, 2014 and ending on December 31, 2014, shall be
calculated taking into account the Operating Expenses that would have been paid
or incurred by or on behalf of Landlord with respect to such Operating Year if
not for the occurrence and direct effects of Hurricane Sandy (rather than taking
into account the actual Operating Expenses paid or incurred by or on behalf of
Landlord with respect to such Operating Year which are directly related to
Hurricane Sandy), and (b) for purposes of calculating the Operating Payments
that are payable by Tenant throughout the term of the Lease, the Operating
Expenses with respect to the portion of the Base Operating Period occuring from
and after the occurrence of Hurricane Sandy through and including December 31,
2012, shall take into account the Operating Expenses that would have been paid
or incurred by or on behalf of Landlord with respect to such period if not for
the occurrence and direct effects of Hurricane Sandy (rather than taking into
account the actual Operating Expenses paid or incurred by or on behalf of
Landlord during such Operating Year which are directly related to Hurricane
Sandy).

 

-2-



--------------------------------------------------------------------------------

3. Relocation of Storage Space. As of the date of this Agreement, Landlord is
delivering to Tenant in accordance with the Lease, and Tenant is accepting from
Landlord, possession of the initial Storage Space, which is the portion of the
5th floor of the Building identified on Exhibit B attached hereto (the “Initial
Storage Space”), containing, as agreed to by Landlord and Tenant, 3,938 usable
square feet. Tenant acknowledges that Landlord is contemplating the substitution
of certain space located on the 2nd floor of the Building (the “2nd Floor
Substitution Storage Space”) for the Initial Storage Space, and a subsequent
substitution of certain space located on concourse “level 1” or “level 2” of the
Building for a portion of the 2nd Floor Substitution Space not to exceed 2,938
usable square feet (such that the remaining 2nd Floor Substitution Storage Space
shall be at least 1,000 usable square feet (i.e., 1,270 rentable square feet)).
Landlord and Tenant agree that (a) such relocation to the 2nd Floor Substitution
Storage Space effected in accordance with the provisions of Article 45 of the
Lease (as modified hereby) shall be deemed permitted under Article 45 of the
Lease notwithstanding that such 2nd Floor Substitute Storage Space is not
located on concourse “level 1” or “level 2” of the Building, (b) neither such
relocation to the 2nd Floor Substitution Storage Space nor such subsequent
relocation of a portion of the 2nd Floor Substitution Storage Space to concourse
“level 1” or “level 2” shall apply towards the once-per-two (2) calendar year
period relocations of the Storage Space to which Landlord is entitled pursuant
to the first sentence of Article 45, (c) notwithstanding the provisions of
Article 45 of the Lease, in no event shall Landlord be permitted, at any time,
to relocate a greater than 2,938 usable square feet portion of the Storage Space
to concourse “level 1” or “level 2” (such that Tenant shall at all times be
entitled to at least 1,000 usable square feet (i.e., 1,270 rentable square feet)
of Storage Space above concourse “level 1” of the Building)),
(d) notwithstanding the provisions of Article 45 of the Lease, Landlord shall
not be permitted to relocate any portion of the Storage Space to concourse
“level 1” or “level 2” of the Building on or prior to October 1, 2013,
(e) notwithstanding anything to the contrary contained in the Lease, Tenant’s
obligation to pay Base Rent with respect to the Initial Storage Space shall
commence on the earlier to occur of (A) April 30, 2013 and (B) the Relocation
Date with respect to any Substitute Storage Space (including, if applicable, the
2nd Floor Substitute Storage Space as provided above) if Tenant shall have
failed to vacate and surrender the Initial Storage Space on such Relocation Date
as required under Article 45 of the Lease (in which case Tenant shall be
obligated to pay holdover rent pursuant to Section 45.04 of the Lease) and
(f) if Landlord shall substitute any portion of concourse “level 1” or “level 2”
for a portion of the Storage Space not to exceed 2,938 usable square feet (such
that the remaining 2nd Floor Substitution Storage Space shall be at least 1,000
usable square feet (i.e., 1,270 rentable square feet)), then Base Rent for any
portion of the Storage Space located above concourse “level 1” or “level 2”
shall be calculated on a rentable square foot basis and Base Rent for any
concourse “level 1” or “level 2” portion of the Storage Space shall be
calculated on a usable square foot basis, on a blended-rate basis such that the
aggregate Base Rent with respect to the Storage Space shall continue to be as
set forth in Schedule I to the Lease. A sample calculation of a Base Rent
adjustment pursuant to clause (f) of the immediately preceding sentence,
assuming that a 2,938 usable square foot portion of the Storage Space is located
on concourse “level 1” or “level 2” of the Building and a 1,000 usable square
foot (i.e., 1,270 rentable square foot) portion of the Storage Space is located
above concourse “level 1”, is attached as Schedule III hereto. Landlord shall,
at Tenant’s request and at no charge to Tenant, consult with Tenant regarding
Tenant’s initial procurement of flood insurance with respect to Tenant’s
property located in any portion of the Storage Space that is relocated to
concourse “level 1” or “level 2” of the Building.

4. Miscellaneous. The reference in Section 2.01 of the Lease to “Storage Area”
shall be replaced with the term “Storage Space”.

5. Entire Agreement. The Lease and this Agreement contain the entire agreement
of the parties with respect to the subject matter hereof and all prior
negotiations, understandings or agreements between the parties with respect to
the subject matter hereof are merged herein. All references in the Lease to
“this Lease” shall hereafter be deemed to refer to the Lease as amended by this
Agreement.

 

-3-



--------------------------------------------------------------------------------

6. Invalidity of Any Provision. If any term, covenant, condition or provision of
this Agreement or the application thereof to any circumstance or to any person,
firm or corporation shall be held invalid or unenforceable to any extent, the
remaining terms, covenants, conditions and provisions of this Agreement, or the
application thereof to any circumstances or to any person, firm or corporation
other than those as to which any term, covenant, condition or provision is held
invalid or unenforceable, shall not be affected thereby and each remaining term,
covenant, condition and provision of this Agreement shall be valid and shall be
enforceable to the fullest extent permitted by law.

7. Governing Law. This Agreement shall be governed by the laws of the State of
New York without giving effect to conflict of laws principles thereof.

8. Captions. The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Agreement
nor the intent of any provision thereof.

9. Successors and Assigns. The covenants, conditions and agreements contained in
this Agreement shall bind and inure to the benefit of Landlord and Tenant and
their respective heirs, distributees, executors, administrators, successors,
and, except as otherwise provided in the Lease, their permitted assigns.

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and such counterparts shall constitute one
and the same instrument.

[Remainder of Page Intentionally Left Blank; Signature Page to Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

LANDLORD:

85 Broad Street LLC,

a Delaware limited liability company

By:   85 Broad Street Mezzanine LLC,   its sole member   By:   Metropolitan Life
Insurance Company,   its sole member   By:  

/S/ David V. Politano

    Name: David V. Politano     Title: Managing Director

 

TENANT:

Viner Finance, Inc.,

a Delaware corporation

By:  

/S/ A. G. Lowenthal

  Name: Albert G. Lowenthal   Title: Chairman & CEO



--------------------------------------------------------------------------------

Exhibit A

4th Floor Premises

This floor plan is annexed to and made a part of this Agreement solely to
indicate the 4th Floor Premises by outlining. All areas, conditions, dimensions
and locations are approximate.



--------------------------------------------------------------------------------

Exhibit LW (4th Floor)

Landlord shall slab over of the internal convenience stair between the 2nd and
3rd floors of the Building, and between the 4th and 5th floors of the Building,
in each case to meet or exceed minimum fire ratings. The flooring on the 3rd
floor of such internal convenience stair shall be poured concrete, ready to
receive Tenant finishes, and the ceiling of the 4th floor of such internal
convenience stair shall be metal decking with fireproofing. Landlord shall add
an exhaust to the ceiling of the 4th floor of such convenience stair to meet
code.



--------------------------------------------------------------------------------

Schedule I

From and after March 12, 2013 to and including January 31, 2018:

 

     Per Annum      Per Month  

UPS Space

   $ 53,524.80       $ 4,460.40   

Storage Space

   $ 81,319.70       $ 6,776.64   

3rd floor

   $ 1,269,482.50       $ 105,790.21   

4th floor

   $ 1,278,125.50       $ 106,510.46   

22nd floor

   $ 1,698,620.00       $ 141,551.67   

23rd floor

   $ 1,689,820.00       $ 140,818.33   

24th floor

   $ 1,689,776.00       $ 140,814.67   

25th floor

   $ 1,753,695.00       $ 146,141.25   

26th floor

   $ 1,745,460.00       $ 145,455.00   

From and after February 1, 2018 to and including January 31, 2023:

 

     Per Annum      Per Month  

UPS Space

   $ 63,892.80       $ 5,324.40   

Storage Space

   $ 97,071.70       $ 8,089.31   

3rd floor

   $ 1,421,062.50       $ 118,421.88   

4th floor

   $ 1,430,737.50       $ 119,228.13   

22nd floor

   $ 1,853,040.00       $ 154,420.00   

23rd floor

   $ 1,843,440.00       $ 153,620.00   

24th floor

   $ 1,843,392.00       $ 153,616.00   

25th floor

   $ 1,909,579.00       $ 159,131.58   

26th floor

   $ 1,900,612.00       $ 158,384.33   

From and after February 1, 2023 to the Expiration Date:

 

     Per Annum      Per Month  

UPS Space

   $ 74,260.80       $ 6,188.40   

Storage Space

   $ 112,823.70       $ 9,401.98   

3rd floor

   $ 1,572,642.50       $ 131,053.54   

4th floor

   $ 1,583,349.50       $ 131,945.79   

22nd floor

   $ 2,007,460.00       $ 167,288.33   

23rd floor

   $ 1,997,060.00       $ 166,421.67   

24th floor

   $ 1,997,008.00       $ 166,417.33   

25th floor

   $ 2,065,463.00       $ 172,121.92   

26th floor

   $ 2,055,764.00       $ 171,313.67   



--------------------------------------------------------------------------------

SCHEDULE II

CAFETERIA RENT

Rental Value of Building Cafeteria:

From and after March 12, 2013 to and including January 31, 2018 (“Period One”):
13,922 sf x $25.00/sf = $348,050.00

From and after February 1, 2018 to and including January 31, 2023 (“Period
Two”): 13,922 sf x $29.00/sf = $403,738.00

From and after February 1, 2023 to the Expiration Date (“Period Three”): 13,922
sf x $33.00/sf = $459,426.00

Tenant’s Proportionate Share of Cafeteria Rent:

Period One: 25.02% x $348,050 = $87,082.11 per annum ($7,256.84 per month)

Period Two: 25.02% x $403,738 = $101,015.25 per annum ($8,417.94 per month)

Period Three: 25.02% x $459,426 = $114,948.39 per annum ($9,579.03 per month)

If Tenant shall extend the term of this Lease for the renewal term, the rental
value of the Building Cafeteria per square foot shall continue to increase by
$4.00/sf every five years, commencing as of the first day of the renewal term,
and Tenant shall continue to pay Tenant’s Proportionate Share of Cafeteria Rent
during the renewal term calculated on the basis of such increase in the rental
value of the Building Cafeteria.